Citation Nr: 1021389	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  96-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a headache disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to July 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

At the time of a January 1997 remand, the Board explained why 
the Veteran's claim for service connection for a headache 
disorder was being considered on a de novo basis despite the 
fact that there had been a prior denial by the RO in 1978.  
At that time, the Board also requested further development of 
the claim, and it did so again in its remand of March 2005.  
Thereafter, the Board denied the claim in February 2008, and 
the Veteran timely appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court), which, 
pursuant to an April 2010 Memorandum Decision, vacated the 
Board's February 2008 decision, and remanded the matter for 
readjudication.  As explained more fully below, in order to 
cure the deficiency noted by the Court, the Board finds that 
further remand is required.  

In January 2005, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its April 2010 Memorandum Decision, the Court determined 
that the Veteran had not been provided with appropriate 
notice, in accordance with 38 C.F.R. § 3.159(e) (2009), that 
VA records for the Veteran dated from January 1, 1973 to 
December 31, 1975, from the Dallas VA Medical Center were not 
available, and providing an explanation of the efforts VA 
made to obtain the records, a description of any further 
action VA would take regarding the claim, including, but not 
limited to, notice that VA would decide the claim based on 
the evidence of record unless the claimant submitted the 
records VA was unable to obtain, and a notice that the 
Veteran was ultimately responsible for providing the 
evidence.  Consequently, the Board finds that it has no 
alternative but to remand this matter so that the RO can 
provide the Veteran with this notice.  

Although not mentioned in either Appellee's brief before the 
Court or by the Court itself, since records for this period 
were also unsuccessfully sought from the Bonham VA Medical 
Center, the Board finds that additional notice should also be 
provided with respect to this VA medical facility.  
Thereafter, if additional relevant records are obtained, the 
Veteran should be scheduled for another VA examination in 
order to determine the etiology of his headaches.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter 
advising him, in accordance with 
38 C.F.R. § 3.159(e) (2009), that VA 
records for the Veteran dated from 
January 1, 1973 to December 31, 1975, 
from the Dallas and Bonham VA Medical 
Centers were not available, and 
providing an explanation of the efforts 
VA has made to obtain the records, a 
description of any further action VA 
will take regarding the claim, 
including, but not limited to, notice 
that VA will decide the claim based on 
the evidence of record unless the 
claimant submits the records VA was 
unable to obtain, and a notice that the 
Veteran is ultimately responsible for 
providing the evidence.

2.  If additional relevant records are 
obtained, make arrangements to afford 
the Veteran further appropriate 
examination.  The claims file and a 
copy of this remand should be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis of any 
headache disorder found to be present, 
i.e., musculoskeletal-type, migraine, 
cluster, vascular, muscle contraction, 
etc.  The examiner should state whether 
it is at least as likely as not (50 
percent probability or greater) that 
any currently diagnosed headache 
disorder had its clinical onset during 
active service or is related to any in-
service disease, event, or injury.  In 
providing this opinion, the examiner 
should specifically review the 
treatment for headaches during service 
in October 1969 and February 1970.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

4.  Finally, readjudicate the Veteran's 
claim.  If any determination remains 
adverse to the Veteran, he and his 
representative should be provided an 
appropriate supplemental statement of 
the case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

